Citation Nr: 0827953	
Decision Date: 08/18/08    Archive Date: 08/28/08

DOCKET NO.  02-20 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for diverticulitis, 
including as secondary to service-connected post-traumatic 
stress disorder (PTSD).

2.  Entitlement to an increased rating for spastic 
torticollis, currently evaluated as 30 percent disabling.

3.  Entitlement to an initial rating in excess of 30 percent 
for multi-level cervical spine spondylosis with cervical 
muscle strain.  

4.  Entitlement to an effective date earlier than December 5, 
2005, for the award of service connection for multi-level 
cervical spine spondylosis with cervical muscle strain.  


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active service from July 1944 to July 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Procedural history of issues on appeal

Service connection for diverticulitis

In a June 2002 rating decision, the RO denied service 
connection for diverticulitis.  The veteran perfected an 
appeal of the RO's decision via his submission of a timely VA 
Form 9 in December 2002.  In December 2003 and August 2004, 
the Board remanded the matter to the RO for additional 
evidentiary development.  In a September 2005 decision, the 
Board denied service connection for diverticulitis.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the case was pending at the Court, in March 2007, the 
veteran's then-attorney and a representative of VA's Office 
of General Counsel filed a joint motion for remand.  In April 
2007, the Court granted the parties' motion, vacated the 
portion of the September 2005 Board decision denying service 
connection for diverticulitis, and remanded the matter to the 
Board for review.  

In August 2007, the Board remanded the matter to the RO for 
additional evidentiary development.  A review of the record 
shows that the RO has complied with all remand instructions 
to the extent possible, given the veteran's failure to report 
for a scheduled VA medical examination without explanation.  
Stegall v. West, 11 Vet. App. 268 (1998).  

Entitlement to an increased rating for spastic torticollis, 
currently evaluated as 30 percent disabling

In an August 2004 decision, the Board granted service 
connection for spastic torticollis.  In an August 2004 rating 
decision, the RO effectuated the Board's decision, assigning 
an initial 10 percent rating for spastic torticollis, 
effective July 27, 2001.  The veteran appealed the initial 
rating via his submission of a timely VA Form 9 in March 
2005.  In a September 2005 decision, the Board denied an 
initial rating in excess of 10 percent for spastic 
torticollis.  The veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In April 2007, the Court dismissed the veteran's 
appeal with respect to this issue.  

In December 2005, while the appeal discussed above was 
pending, the veteran submitted a new claim for an increased 
rating for spastic torticollis.  In an August 2006 rating 
decision, the RO increased the rating for the veteran's 
spastic torticollis to 30 percent, effective December 5, 
2005.  The veteran appealed both the effective date and the 
rating assigned.  In an August 2007 decision, the Board 
denied an effective date earlier than December 5, 2005, for 
the award of an increased rating for spastic torticollis.  
Thus, the remaining issue of entitlement to a rating in 
excess of 30 percent for spastic torticollis will be 
addressed in this decision.  

Entitlement to an initial rating in excess of 30 percent for 
multi-level cervical spine spondylosis with cervical muscle 
strain

In a February 2006 rating decision, the RO granted service 
connection for multi-level cervical spine spondylosis with 
cervical muscle strain and assigned an initial 20 percent 
rating, effective December 5, 2005.  In August 2006, the 
veteran submitted a notice of disagreement with both the 
effective date and the initial rating assigned.  Thereafter, 
the RO increased the initial rating for the veteran's 
cervical spine spondylosis to 30 percent, effective December 
5, 2005.  In May 2007, the RO issued a Statement of the Case 
addressing the issue of entitlement to an initial rating in 
excess of 30 percent for multi-level cervical spine 
spondylosis.  Later that month, the veteran's attorney 
submitted a VA Form 9, stating that he wished to appeal the 
"[e]valuation of cervical back condition, currently 20% 
disabling."  

Despite the apparent typographical error on the part of the 
veteran's attorney, the Board will proceed with consideration 
of the issue of entitlement to an initial rating in excess of 
30 percent for cervical spondylosis, to ensure that the 
veteran is not prejudiced.  See also AB v. Brown, 6 Vet. App. 
35 (1993) (holding that a decision awarding a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).


Issues not on appeal

When this matter was last before the Board in August 2007, 
the issues on appeal included service connection for 
irritable bowel syndrome and entitlement to earlier effective 
dates for an increased rating for spastic torticollis and a 
total rating based on individual unemployability due to 
service-connected disability.  The Board denied those claims 
in its August 2007 decision.  Thus, those issues are no 
longer in appellate status.  

Additionally, as set forth above, in a February 2006 rating 
decision, the RO granted service connection for multi-level 
cervical spine spondylosis, effective December 5, 2005.  In 
March 2006, the veteran submitted a notice of disagreement 
with the effective date assigned by the RO.  

A review of the record, however, contains no indication that 
the RO has issued a Statement of the Case addressing this 
matter.  According to the Court, a remand for this action is 
now necessary.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  This issue is addressed below in the remand portion 
of this decision and are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

As set forth below, the Board has addressed the issue of 
entitlement to an initial rating in excess of 30 percent for 
multi-level cervical spine spondylosis in this decision.  The 
Board does not view this issue as being inextricably 
intertwined with the issue of entitlement to an earlier 
effective date for the award of service connection for multi-
level cervical spine spondylosis.  See Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) (holding that the prohibition 
against the adjudication of claims that are inextricably 
intertwined is based upon the recognition that claims related 
to each other in the prescribed degree should not be subject 
to piecemeal decision-making or appellate litigation).  

In this case, the outcome of the claim of entitlement to an 
initial rating in excess of 30 percent for multi-level 
cervical spine spondylosis is not contingent upon the claim 
of entitlement to an earlier effective date for the award of 
service connection for that disability.  Thus, to avoid any 
further delay to the veteran, and in the absence of any 
argument from this attorney to the contrary, the Board has 
proceeded with consideration of the initial rating claim. 


FINDINGS OF FACT

1.  Diverticulitis was not clinically evident during the 
veteran's active service or for many years thereafter and the 
most probative evidence indicates that the veteran's current 
diverticulitis is not causally related to his active service, 
any incident therein, or any service-connected disability.  

2.  The veteran's spastic torticollis is productive of severe 
symptomatology; it is not productive of impairment of the 
cranial nerves or chorea.

3.  The veteran's multi-level cervical spine spondylosis is 
manifested by pain and limited motion; it is not productive 
of unfavorable ankylosis or disc disease.  




CONCLUSIONS OF LAW

1.  Diverticulitis was not incurred in active service and is 
not causally related to or aggravated by any service-
connected disability.  38 U.S.C.A. §§ 1110, 5107(West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2007).

2.  The criteria for a rating in excess of 30 percent for 
spastic torticollis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8103 
(2007).

3.  The criteria for an initial rating in excess of 30 
percent for multi-level cervical spine spondylosis with 
cervical muscle strain have not been met.  38 U.S.C.A §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 
5237 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b), as amended at 73 Fed. Reg. 23353-56 
(Apr. 30, 2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Specifically, VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the veteran is expected to provide.  This notice 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that in order to satisfy the section 5103(a) notice 
obligation in increased rating claims, VA must inform the 
claimant that in order to substantiate the claim, the 
evidence must show a worsening of the condition or an 
increase in severity of a disability and the effect that such 
worsening or increase has on daily life.  Furthermore, if the 
Diagnostic Code under which the veteran is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employability and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  VA 
must also provide examples of the type of medical or lay 
evidence that would be relevant to establishing an increased 
disability rating.  Id.

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, however, the claim for service connection has been 
substantiated, and any defect in the notice regarding that 
claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  In such cases, where the 
appellant then files a notice of disagreement with the 
initial rating and/or the effective date assigned, he/she has 
initiated the appellate process and different, and in many 
respects, more detailed notice obligations arise, the 
requirements of which are set forth in sections 7105(d) and 
5103A of the statute.  Id., see also Goodwin v. Peake, 22 
Vet. App. 128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).

In this case, the Board finds that VA's VCAA notification 
duties have been satisfied to the extent necessary.  With 
respect to the claim of service connection for 
diverticulitis, in a July 2001 letter issued prior to the 
initial decision on the claim, the RO addressed all three 
notice elements delineated in the revised 38 C.F.R. § 3.159.  
The fact that the notice did not address either the relevant 
rating criteria or effective date provisions was harmless 
error because service connection is being denied, and 
therefore no rating or effective date is being assigned.  
Regardless, in March 2006, the RO sent the veteran a letter 
for the express purpose of notifying the veteran of the 
additional elements imposed by the Court in Dingess.  The RO 
has since reconsidered the veteran's claim, as evidenced by 
the October 2007 Supplemental Statement of the Case.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006); see also 
Medrano v. Nicholson, 21 Vet. App. 165 (2007) (holding that a 
notice error may be cured by providing compliant notice, 
followed by a readjudication); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an Statement of the Case or 
Supplemental Statement of the Case, is sufficient to cure a 
timing defect).

With respect to the claim for an increased rating for spastic 
torticollis, in a December 2005 letter issued prior to the 
initial decision on the claim, the RO addressed all three 
notice elements delineated in the revised 38 C.F.R. § 3.159.  
The letter expressly advised the veteran to submit evidence 
showing that his disability had increased in severity and 
provided examples of such evidence.  Thereafter, in May 2008, 
the RO sent the veteran a letter for the express purpose of 
notifying the veteran of the additional elements imposed by 
the Court in Vazquez-Flores, including a specific recitation 
of the applicable rating criteria.  The RO then reconsidered 
the claim, as evidenced by the May 2008 Supplemental 
Statement of the Case.  

Finally, with respect to the claim for an initial rating in 
excess of 30 percent for cervical spondylosis, the Board 
notes that in a December 2005 letter issued prior to the 
initial decision on the claim, the RO satisfied VA's VCAA 
notification duties with respect to the claim of service 
connection.  As discussed in detail above, service connection 
has since been granted and the claim was therefore 
substantiated.  The issue presently before the Board stems 
from the veteran's appeal of the initial rating assigned.  A 
review of the record indicates that the RO has complied with 
all procedural requirements, including the issuance of a 
Statement of the Case in May 2007, which addressed the 
applicable rating criteria.  Goodwin v. Peake, 22 Vet. App. 
128 (2008); 38 U.S.C.A. § 5103(A), 7105(d).  Moreover, as 
discussed above, in May 2008, the RO sent the veteran a 
letter for the express purpose of notifying the veteran of 
the additional elements imposed by the Court in Vazquez-
Flores, including a citation of the applicable rating 
criteria.  The RO then reconsidered the claim, as evidenced 
by the May 2008 Supplemental Statement of the Case.  

The Board further notes that throughout the course of this 
appeal, the veteran has been represented by counsel, who is 
well aware of the requirements of the VCAA and the elements 
needed to substantiate the veteran's claims.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 34 (2007) (holding that VCAA 
notice error was not prejudicial because the appellant 
demonstrated actual knowledge of the information and evidence 
necessary to substantiate his claim by way of the arguments 
made to the RO); see also Overton v. Nicholson, 20 Vet. App. 
427, 438 (2006) (noting that representation is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by a VCAA notice error).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its VCAA 
notification duties to the veteran to the extent necessary.  
Neither the veteran nor his attorney has argued otherwise.  

Duty to Assist

Under the VCAA, VA also has a duty to assist the veteran in 
the development of a claim.  This includes assisting the 
veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. §  5103A (West 2002); 38 C.F.R. 
§ 3.159 (2007).

In this case, the veteran's service medical records are on 
file, as are post-service VA and private clinical records 
identified or submitted by the veteran.  Despite being given 
the opportunity to do so, the veteran has neither submitted 
nor identified any additional post-service VA or private 
clinical records pertaining to his claim and none is evident 
from a review of the record.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2007).  The veteran has 
also been afforded VA medical examinations in connection with 
his spastic torticollis and cervical spondylosis claims.  The 
Board finds that the report of this examination provides the 
necessary medical opinions with respect to these claims as 
well as sufficient reference to the pertinent schedular 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994); see 
also 38 C.F.R. § 3.159(c)(4).

Regarding the claim of service connection for diverticulitis, 
the record shows that in August 2007, after determining that 
there was insufficient evidence to ascertain the etiology of 
the veteran's diverticulitis, the Board remanded the claim 
for the purposes of obtaining a VA medical examination and 
opinion regarding its etiology.  

Pursuant to the Board's remand instructions, the veteran was 
scheduled for a VA medical examination, to be held in 
September 2007.  The record shows that notification of the 
examination was mailed to the veteran, through his attorney, 
at the most recent address of record.  There is no indication 
that notice of this examination was returned by postal 
authorities as undeliverable, nor has the veteran contended 
as such.  Hyson v. Brown, 5 Vet. App. 262 (1993).  Despite 
such notification, the VA Medical Center informed the RO that 
the veteran failed to report for his scheduled examination, 
without explanation.  He was notified of the consequences of 
his failure to report, as well as the provisions of 38 C.F.R. 
§ 3.655, in an October 2007 Supplemental Statement of the 
Case, but he did not respond.

VA regulations provide that individuals for whom an 
examination has been scheduled are required to report for the 
examination.  See 38 C.F.R. § 3.326(a) (2007).  When, as 
here, entitlement to a VA benefit cannot be established or 
confirmed without a current VA examination or reexamination 
and a claimant, without good cause, fails to report for such 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated on the evidence 
of record.  38 C.F.R. § 3.655 (2007).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  38 C.F.R. § 3.655(a) (2007).

In this case, as set forth above, a VA medical examination 
was necessary to establish entitlement to the benefit sought.  
Despite receiving notification of the scheduled examination, 
the veteran failed to appear without explanation.  Neither he 
nor his attorney, despite being well aware of the provisions 
of section 3.655, have since contacted VA.  Under these 
circumstances, the Board concludes that the veteran lacked 
good cause to miss the scheduled, necessary examination and 
the claim must be considered based on the evidence of record.  
Turk v. Peake, 21 Vet. App. 565, 568 (2008).

For the reasons set forth above, and given the facts of this 
case, the Board finds that VA has fulfilled its development 
and notification duties to the veteran. A remand for 
additional notification or development would only result in 
unnecessarily delaying this matter with no benefit flowing to 
the veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  Again, neither the veteran nor his representative 
has argued otherwise.


Service connection for diverticulitis

Factual Background

The veteran's service medical records are entirely negative 
for complaints or findings of diverticulitis.  At his July 
1946 naval separation medical examination, no pertinent 
abnormalities were identified.  

Similarly, the record on appeal is negative for complaints or 
findings of diverticulitis for many years after the veteran's 
separation from active service.  For example, in November 
1946, the veteran underwent VA medical examination in 
connection with an unrelated application for VA compensation 
benefits.  At that time, the examiner determined that the 
veteran's digestive system was normal, including his 
intestines.  There were no complaints or findings of 
diverticulitis.  

In June 2001, the veteran submitted an application for VA 
compensation benefits, seeking service connection for 
numerous disabilities, including a "stomach condition."  

In support of his the veteran's claim, the RO has received VA 
and private clinical records, dated from June 1976 to 
September 2007.  In pertinent part, these records show that 
in January 1996, the veteran sought treatment in connection 
with his complaints of nervousness.  During a review of his 
medical history, the examiner noted that the veteran had 
diverticulitis.  

In October 2000, the veteran sought treatment in connection 
with various complaints, including bleeding from 
diverticulosis since being on Coumadin.  During a review of 
his medical history the following month, the veteran reported 
that he had had diverticulitis for the past 10 years and had 
to be careful what he ate.  The examiner noted that the 
veteran had had episodic flares of diverticulitis which were 
largely managed by avoiding dietary indiscretion.  

In a July 2001 letter, Lawrence A. Carlsson, Jr., M.D., 
indicated that he had examined the veteran in July 2001.  He 
noted that the veteran had diverticulitis, a condition which 
"is common and is a result of our Western diet."  

In July 2001 letter, Anton F. Piskac, M.D., indicated that 
the veteran had asked him to write a letter regarding some 
injuries sustained during World War II.  Dr. Piskac indicated 
that he believed there was "a possible connection between 
[the veteran's] stomach problems, in his anxiety and the 
reaction to the stress of the war."  

Subsequent VA and private clinical records show that the 
veteran continued to receive treatment for diverticulitis.  
For example, a May 2002 VA primary care clinic record notes 
that the veteran had diverticulosis with three to four 
episodes of diverticulitis yearly.  

In April 2003, the veteran underwent VA digestive 
examination.  He recalled that he had had gastrointestinal 
problems since his separation from service.  The examiner 
noted that the veteran was not a good historian.  The 
veteran's spouse reported that after his separation from 
service, the veteran had been nervous, with symptoms such as 
ticks, twinges, and an upset stomach.  She indicated that the 
veteran currently suffered from symptoms such as abdominal 
discomfort, including bloating, cramping, and alternating 
diarrhea and constipation.  She also advised the examiner 
that the veteran had been diagnosed as having diverticulosis, 
not diverticulitis, after endoscopic procedures performed by 
private gastroenterologists.  [It is noted that VA attempted 
to obtain records from these physicians, but the veteran 
failed to provide the necessary authorizations.  See e.g. 
December 2003 and August 2004 Remands].  After examining the 
veteran and reviewing his claims folder, the examiner 
diagnosed diverticulosis as well as irritable bowel syndrome 
with alternating constipation and diarrhea.  The examiner 
noted that PTSD did not cause irritable bowel syndrome or 
dyspepsia.  The examiner did not comment on the etiology of 
the veteran's diverticulosis.  

At a VA psychiatric examination in April 2003, the examiner 
indicated that the veteran had PTSD which had "manifested 
itself in various physical ways including ulcers, dyspepsia, 
irritable bowel syndrome, and torticollis."  

In a January 2004 letter, Dr. Henderson, confirm that the 
veteran currently had diverticulosis occasionally manifested 
by episodes of diverticulitis.  

Subsequent clinical records, dated to September 2007, show 
continued notations of diverticulitis, but contain no 
indication as to the etiology of this condition.  

Law and Regulations 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d) (2007).

Service connection is also warranted where the evidence of 
record shows that a chronic disability has been caused or 
aggravated by an already service-connected disability.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The veteran seeks service connection for diverticulitis.  He 
argues that his diverticulitis was incurred in service, as 
evidenced by his recollections that he has had 
gastrointestinal symptoms since service.  Alternatively, he 
contends that his diverticulitis is secondary to his service-
connected PTSD.  

As discussed above, the veteran's service medical records are 
entirely negative for complaints or findings of 
diverticulitis.  Likewise, although the record in this case 
contains post-service clinical records spanning more than six 
decades (from 1946 to 2007), the first notation of 
diverticulitis is not until 1996, approximately fifty years 
after the veteran's separation from active service.  The 
Board notes that a subsequent October 2000 clinical record 
notes that the veteran reported that he had had 
diverticulitis for the past 10 years, dating its onset to 
1990, still more than four decades after service.  

The Board has considered the provisions of 38 C.F.R. § 
3.303(b), in light of the recent recollections of the veteran 
and his spouse that he had had gastrointestinal symptoms 
since service, such as an upset stomach.  See Savage v. 
Gober, 10 Vet.  App. 488 (1997).  While the Board does not 
doubt the sincerity of such recollections, neither he nor his 
spouse is competent to conclude that such symptoms were a 
manifestation of diverticulitis, a condition which is 
certainly not subject to lay diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence); Barr v. Nicholson, 21 Vet. App. 303 
(2007).  That is to say, the Board finds no basis for 
concluding that a lay person would be capable of discerning 
what disorder his stomach difficulties represented, in the 
absence of specialized training.  This is particularly true 
in this case since more contemporaneous records contain 
diagnoses of multiple gastrointestinal disorders, including 
dyspepsia, peptic ulcer disease, irritable bowel syndrome, as 
well as diverticulitis.  

In any event, the Board observes that the post-service record 
on appeal does not support the recent recollection of the 
veteran and his spouse to the effect that he has experienced 
gastrointestinal symptoms on a continuous basis since 
service.  Again, the contemporaneous record shows that there 
were no complaints or findings of a gastrointestinal 
disability, including diverticulitis, at the veteran's July 
1946 naval separation medical examination.  

Additionally, the record on appeal shows that in November 
1946, the veteran underwent VA medical examination in 
connection with an unrelated application for VA compensation 
benefits.  At that time, he had no gastrointestinal 
complaints.  Moreover, examination showed that the veteran's 
digestive system was normal, including his intestines.  There 
were no complaints or findings of diverticulitis.  The Board 
finds that the contemporaneous records are entitled to more 
probative weight than the recollections of the veteran of 
events which occurred decades previously.

Again, the record on appeal is thereafter negative for 
notations of diverticulitis until the 1990's, many decades 
after service separation.  In Savage v. Gober, 10 Vet. App. 
488 (1997), it was noted that while the concept of continuity 
of symptomatology focuses on continuity of symptoms, not 
treatment, in a merits context, the lack of evidence of 
treatment may bear upon the credibility of the evidence of 
continuity.  The record here discloses a decades-long span 
without any clinical evidence to support any assertions of 
in-service diverticulitis or gastrointestinal symptoms or a 
continuity of symptomatology thereafter.  The fact that the 
contemporaneous records do not provide subjective or 
objective evidence that supports any recent contention that 
the veteran experienced continuous symptomatology since 
service injury is highly probative evidence against the 
claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  

Additionally, this absence of evidence constitutes negative 
evidence tending to disprove the claim that the veteran had a 
disease or injury in service which resulted in chronic 
disability or persistent symptoms thereafter.  See Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that 
the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact); 
see also 38 C.F.R. § 3.102 (noting that reasonable doubt 
exists because of an approximate balance of positive and 
"negative" evidence).  Thus, the lack of any objective 
evidence of continuing complaints, symptoms, or findings in 
service or for many years after the periods of active duty is 
itself evidence which tends to show that diverticulitis did 
not have its onset in service or for many years thereafter.  
See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) (holding that a prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Although the most probative evidence in this case shows that 
diverticulitis was not present during the veteran's active 
service or for decades thereafter, as set forth above, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Thus, if there 
is a causal connection between the current condition and 
service, service connection may be established.  Godfrey v. 
Derwinski, 2 Vet. App. 354 (1992).

The medical evidence currently associated with the record on 
appeal, however, contains no probative evidence of a link 
between the veteran's current diverticulitis and his active 
service, any incident therein, or any service-connected 
disability.  In fact, in July 2001, a private physician 
concluded that the veteran's diverticulitis was a result of a 
Western diet.

The Board has considered the July 2001 letter from Dr. Piskac 
noting that there is "a possible connection between [the 
veteran's] stomach problems, in his anxiety and the reaction 
to the stress of the war."  Even assuming for the sake of 
argument that Dr. Piskac meant diverticulitis when he wrote 
"stomach problems," the Board must assign the opinion 
limited probative value.   

While the Board has carefully considered this evidence, it is 
well established that medical opinions that are speculative, 
general, or inconclusive in nature do not provide a 
sufficient basis upon which to support a claim.  See e.g. 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding 
doctor's opinion that "it is possible" and "it is within 
the realm of medical possibility" too speculative to 
establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 
(1996) (using the words "could not rule out" was too 
speculative to establish medical nexus); Warren v. Brown, 6 
Vet. App. 4, 6 (1993) (medical opinion expressed only in 
terms such as "could have been" is not sufficient to reopen 
a claim of service connection); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (medical opinion framed in terms of 
"may or may not" is speculative and insufficient to support 
an award of service connection for the cause of death); Obert 
v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement 
that the veteran "may have been having some symptoms of his 
multiple sclerosis for many years prior to the date of 
diagnosis" was insufficient to award service connection); 
Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic 
statement about the possibility of a link between chest 
trauma and restrictive lung disease was "too general and 
inconclusive" to support an award of service connection).  
Concerning this, the Board notes that reasonable doubt is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  Thus, the Board finds that the medical 
evidence discussed above does not provide a basis upon which 
to award service connection for diverticulitis.  

For similar reasons, the Board assigns the April 2003 VA 
psychiatric examination report limited probative value.  As 
discussed above, the examiner indicated that the veteran had 
PTSD which had "manifested itself in various physical ways 
including ulcers, dyspepsia, irritable bowel syndrome, and 
torticollis."  Again, the examiner did not indicate a link 
between the veteran's diverticulitis and his active service 
or his service-connected PTSD and the Board is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Finally, the Board has considered the April 2003 VA digestive 
examination report discussed above.  At the examination, the 
examiner concluded that the veteran's PTSD did not cause 
irritable bowel syndrome or dyspepsia.  The examiner did not 
comment on the etiology of the veteran's diverticulosis, 
rendering this opinion of limited probative value to the 
question at issue in this case.  

The Board finds that there is no probative evidence of record 
linking the veteran's current diverticulitis to his active 
service, any incident therein, or any service-connected 
disability.  The Board has considered the assertions of the 
veteran's attorney to the effect that the veteran's 
diverticulitis was incurred in service or is secondary to 
service-connected PTSD.  As the record does not establish 
that he possesses a recognized degree of medical knowledge, 
however, he lacks the competency to provide evidence that 
requires specialized knowledge, skill, experience, training 
or education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

In summary, the Board finds that the most probative evidence 
shows that the veteran's diverticulitis was not present 
during his active service or for many years thereafter and 
the record on appeal contains no probative evidence that the 
veteran's current diverticulitis is causally related to his 
active service or any incident therein, nor is it causally 
related to or aggravated by any service-connected disability, 
including PTSD.  Rather, the only competent evidence of 
record which specifically addresses the etiology of the 
veteran's diverticulitis attributes it to a Western diet, not 
to service or any service-connected disability.  

As set forth above, in August 2007, after reviewing the 
evidence of record, the Board determined that additional 
development was necessary to determine the etiology of the 
veteran's diverticulitis and remanded the matter to obtain a 
medical examination and opinion in connection with the 
veteran's claim.  The veteran failed to report without 
explanation.  Unfortunately, therefore, the record continues 
to provide an insufficient basis upon which to award service 
connection for diverticulitis.

For the reasons discussed above, the preponderance of the 
evidence is against the claim of service connection for 
diverticulitis and the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Increased rating claims

Factual Background

A review of the record indicates that in December 2005, the 
veteran submitted a claim of entitlement to an increased 
rating for his service-connected spastic torticollis, and a 
claim of secondary service connection for multi-level 
cervical spondylosis.

In support of his claims, the veteran submitted private 
medical records showing that in October 2005, he was seen in 
a neurosurgery clinic in connection with his complaints of 
neck pain.  He reported a history of spasmodic torticollis 
for the past 10 years which was now refractory to Botox 
injections.  Physical examination showed that the veteran 
ambulated with a nonspasmodic gait and transitioned from a 
sitting to a standing position rather well.  He was able to 
perform range of motion of the cervical spine with forward 
flexion and head extension and bilateral rotation.  However, 
it was difficult to assess true range of motion due to 
spastic torticollis.  The veteran had normal strength, tone 
and bulk.  CT scans of the cervical spine were noted to 
exhibit multi-level cervical spondylosis throughout the 
cervical spine.  The impression was neck pain secondary to 
multilevel cervical spondylosis and spasmodic torticollis.  
Nonsurgical treatment was recommended.  

The veteran underwent VA neurological examination in January 
2006 at which he reported progressively worsening neck pain.  
The examiner noted that the veteran had spastic torticollis, 
manifesting itself in motor tics numerous times hourly, 
nearly constantly anytime he moved his neck.  His strength 
and muscle tone were normal and all of his cranial nerves 
were intact.  The reflexes were normal, as was the sensory 
examination.  The diagnosis was spasmodic torticollis.  The 
examiner indicated that the veteran's disability had a severe 
effect on some activities, such as shopping and recreation.  

At a VA orthopedic examination in January 2006, the veteran 
reported that he had experienced the insidious onset of neck 
pain approximately one year prior.  He indicated that he 
could no longer engage in activities such as reading or 
driving due to his torticollis.  He also reported that he was 
very unsteady on his feet and lost his balance due to his 
neck turning.  On examination, the veteran's gait was 
unsteady.  His pain was moderate and frequent.  Range of 
motion was limited and painful.  There was no indication of 
intervertebral disc syndrome or unfavorable ankylosis.  The 
diagnosis was spastic torticollis and multilevel cervical 
spondylosis and cervical muscle strain, secondary to spastic 
torticollis.  

In a July 2006 letter, Ronald A. Cooper, M.D., indicated that 
he had treated the veteran over the years for severe cervical 
dystonia manifested by spasmodic torticollis and head and 
neck tremor.  Dr. Cooper indicated that this had been quite 
severe and poorly responsive to treatment including repeated 
Botox injections.  He indicated that this condition, coupled 
with the aging process, had caused the veteran problems as 
far as his gait and coordination.  

VA clinical records show that the veteran was seen in the 
primary care clinic for routine follow-up care in August 
2006.  He reported that he was doing well, although his 
biggest problem was increased symptoms from spastic 
torticollis.  He indicated that used Xanax which helped his 
symptoms somewhat.  The diagnoses included spastic 
torticollis, symptoms more frequent.  The veteran was advised 
to resume his exercises and follow up with his neurologist.  

The veteran again underwent VA neurological examination in 
April 2007.  He reported that his spastic torticollis 
problems were slowly worsening.  He indicated that Botox 
treatment no longer worked.  Although exercises and physical 
therapy had helped somewhat, his symptoms were still 
progressing.  He indicated that all activities were difficult 
because his head and neck kept turning to the left.  On 
examination, the veteran's muscle tone was normal, although 
his right sternocleidomastoid muscle was very prominent.  
Sensation and reflexes were normal.  All cranial nerves were 
intact and cerebellar examination was normal.  The examiner 
indicated that there was no evidence of chorea.  The 
diagnosis was worsening cervical spastic torticollis.  The 
examiner characterized the veteran's disability as moderate 
to severe.  

At a VA orthopedic examination in April 2007, the veteran 
reported neck pain, slowly worsening.  He indicated that his 
pain was mild to moderate and lasted one to two days.  
Examination showed no intervertebral disc syndrome and the 
veteran denied radiculopathy or distribution of symptoms.  
Forward flexion was to 15 degrees, posterior extension was to 
10 degrees, lateral flexion was to 15 degrees in both 
directions, and lateral rotations were to 20 degrees to the 
right and 65 degrees to the left.  There was a constant 
tremor.  The veteran exhibited mild pain, moderate to severe 
weakness and fatigue, and mild incoordination.  The veteran 
had difficulty with balance as his head and neck kept turning 
to the left.  The diagnosis was cervical spondylosis, 
torticollis, and mechanical cervical strain.  

Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2007).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2007).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In addition, staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

There is a distinction between an appeal of an original or 
initial rating and a claim for an increased rating, and this 
distinction is important with regard to determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  For example, the rule articulated in 
Francisco -- that the present level of the veteran's 
disability is the primary concern in an claim for an 
increased rating and that past medical reports should not be 
given precedence over current medical findings -- does not 
apply to the assignment of an initial rating for a disability 
when service connection is awarded for that disability.  
Fenderson, 12 Vet. App. at 126.

Rather, where a veteran appeals the initial rating assigned 
for a disability, evidence contemporaneous with the claim and 
with the initial rating decision granting service connection 
would be most probative of the degree of disability existing 
at the time that the initial rating was assigned and should 
be the evidence "used to decide whether an original rating 
on appeal was erroneous . . . ."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time based on facts found.  Id.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2007).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2007).  The 
Court has emphasized that a claimant may not be compensated 
twice for the same symptomatology as such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity.  Brady v. Brown, 4 Vet. App. 203 (1993).  

Notwithstanding the provisions of 38 C.F.R. § 4.14, VA is 
required to provide separate evaluations for separate 
manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), 38 C.F.R. § 4.25 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2007).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2007).  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45 (2007).

As noted, the standard of proof to be applied in decisions on 
claims for veterans' benefits is set forth in 38 U.S.C.A. § 
5107(b).  Under that provision, VA shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  38 
U.S.C. § 5107(b) (West 2002); see also Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Analysis - spastic torticollis

The veteran's spastic torticollis is currently rated by 
analogy to convulsive tics, a disability which is rated under 
38 C.F.R. § 4.124a, Diagnostic Code 8103.  Under those 
criteria, a zero percent rating is assigned for a mild 
disability, a 10 percent rating is assigned for a moderate 
disability, and a maximum 30 percent rating is assigned for a 
severe disability, depending on the frequency, severity, and 
muscle groups involved.  The veteran is in receipt of the 
maximum rating available under this provision.

Although neither the veteran nor his attorney has submitted 
any specific argument on this issue, in light of the fact 
that the veteran is in receipt of the maximum schedular 
rating under Diagnostic Code 8103, the Board has considered 
the possible assignment of an alternative Diagnostic Code.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  Any 
change in Diagnostic Code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

In this case, in light of the veteran's symptomatology, 
history, and diagnosis, the Board finds that Diagnostic Code 
8103 is the most appropriate.  Neither the veteran nor his 
attorney has suggested an alternative diagnostic code, and 
the Board cannot identify a diagnostic code that would be 
more appropriate to the veteran's diagnosed condition.  

For example, the Board considered rating the veteran's 
spastic torticollis under the provisions pertaining to 
disabilities of the cranial nerves.  See 38 C.F.R. § 4.124a, 
Diagnostic Codes 8205, 8305, and 8405.  However, as discussed 
above, examination has shown that the veteran's cranial 
nerves are intact, with no notations of paralysis.  Likewise, 
examination has shown that the veteran does not have chorea.  
Thus, an evaluation under Diagnostic Codes 8105 or 8106 would 
be inappropriate.  

In addition, the Board finds that staged ratings are not 
appropriate as there is no indication of a distinct time 
period during which the veteran's spastic torticollis 
exhibited symptoms that would warrant different ratings.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Accordingly, for the reasons provided above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for 
spastic torticollis, and there is no doubt to be resolved.  
See Gilbert, 1 Vet. App. at 55.

Analysis - multi-level cervical spine spondylosis

The RO has rated the veteran's multi-level cervical spine 
spondylosis as 30 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5237.  

Under those criteria, with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 30 percent rating is assigned where forward flexion of the 
cervical spine is 15 degrees or less; or, there is favorable 
ankylosis of the entire cervical spine.  

A 40 percent rating is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.  Id.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following:  difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).

Applying the facts in this case to the provisions set forth 
above, the Board finds that the criteria for an initial 
rating in excess of 30 percent for the veteran's service-
connected cervical spine spondylosis have not been met.  

In this case, repeated examination has shown that the 
veteran's cervical spine spondylosis is manifested by pain 
and limited motion.  The examination findings, including 
specific range of motion values, fall squarely within the 
criteria for a 30 percent rating under Diagnostic Code 5237.  

There is no indication, nor has the veteran specifically 
argued, that the criteria for an initial rating in excess of 
30 percent have been met.  As discussed above, the veteran's 
service-connected cervical spine spondylosis has not been 
shown to be manifested by unfavorable ankylosis, nor does the 
veteran so contend.  In addition, examination has shown that 
his service-connected disability is not manifested by 
intervertebral disc syndrome.  

In summary, based on the most probative evidence of record, 
an initial rating in excess of 30 percent is not warranted 
for multi-level cervical spine spondylosis.  The Board also 
notes that this is an initial rating case, following the 
award of service connection.  The Board finds that there are 
no distinct periods of time, since the effective date of the 
award of service connection, during which the veteran's 
disability was more than 30 percent disabling.  Thus "staged 
ratings" greater than 30 percent are not warranted for any 
period since the effective date of service-connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).

For the reasons provided, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an initial rating in excess of 30 percent for multi-level 
cervical spine spondylosis, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55.

In reaching its decision with respect to both ratings issues, 
the Board has considered whether an extraschedular rating is 
warranted.  Bagwell v. Brown, 9 Vet. App. 157 (1996) (the 
question of extraschedular rating is a component of the 
veteran's claim for an increased rating).  However, after 
reviewing the record, the Board finds that there is no basis 
for further action on this question as there is no indication 
of an exceptional disability picture such that the schedular 
evaluations for the service-connected spastic torticollis or 
multi-level cervical spondylosis are inadequate.  See Thun v. 
Peake, 22 Vet. App. 111, 115 (2008).  Moreover, there is no 
probative evidence of record demonstrating that the veteran's 
service-connected spastic torticollis or multi-level cervical 
spondylosis markedly interferes with his employment, beyond 
that contemplated by the rating schedule.  The Board has 
considered Dr. Cooper's July 2006 letter, in which he 
indicated that the veteran's cervical dystonia, coupled with 
the aging process, had caused the veteran problems as far as 
his gait and coordination.  He indicated that the veteran was 
unemployable.  Although the Board certainly concedes that the 
veteran's spastic torticollis is disabling and interferes 
with his employability, he is currently in receipt of the 
maximum schedular rating under Diagnostic Code 8103 and there 
is no evidence that such condition, in and of itself, impairs 
him beyond the level contemplated in the assigned disability 
rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is a recognition 
that industrial capabilities are impaired).  Neither the 
veteran nor his attorney has argued otherwise.  Likewise, 
there is no evidence of record showing that the veteran has 
been frequently hospitalized due to these service-connected 
disabilities.  Consequently, the Board finds that no further 
action on this matter is warranted.


ORDER

Entitlement to service connection for diverticulitis, 
including as secondary to service-connected PTSD, is denied.

Entitlement to an increased rating for spastic torticollis, 
currently evaluated as 30 percent disabling, is denied.

Entitlement to an initial rating in excess of 30 percent for 
multi-level cervical spine spondylosis is denied.  


REMAND

As noted above in the Introduction portion of this decision, 
in a February 2006 rating decision, the RO granted service 
connection for multi-level cervical spine spondylosis, 
effective December 5, 2005.  In March 2006, the veteran 
submitted a notice of disagreement with the effective date 
assigned by the RO.  A statement of the case addressing this 
matter has not yet been issued.  According to the Court, a 
remand for this action is necessary.  See Manlincon v. West, 
12 Vet. App. 238 (1999).



In view of the foregoing, this matter is remanded for the 
following action:

The RO should issue a statement of the 
case to the veteran and his attorney 
addressing the issue of entitlement to an 
effective date earlier than December 5, 
2005, for the award of service connection 
for multi-level cervical spine 
spondylosis.  The statement of the case 
should include all relevant law and 
regulations pertaining to the claim.  The 
veteran must be advised of the time limit 
in which he may file a substantive 
appeal.  38 C.F.R. § 20.302(b) (2007).  
This matter should then be returned to 
the Board for further appellate 
consideration, only if an appeal is 
properly perfected.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


